DETAILED ACTION
This action is in response to a correspondence filed on 09/15/2022.
Claims 1-6, 11-16, and 21 are amended.
Claims 7, 9, 17, and 19 are canceled.
Claims 22-24 are new.
Claims 1-6, 8, 10-16, 18, and 20-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 20090109230) hereinafter Miller in view of Smith et al. (US 20110307661) hereinafter Smith.
Regarding claim 1, Miller teaches a system for processing data streams, comprising: one or more specific purpose processors in communication with a data transmission network (see Fig. 1 – GPU and [0031]: The current technology enables imaging operations or other more general parallel operations to be completed in less time on a special purpose GPU than on the general purpose CPU), wherein each of the one or more specific purpose processors has a corresponding hardware configuration for executing at least one data processing operation (see [0032]: Some processing tasks, including computational processes, are CPU-specific, GPU-specific, and DSP-specific, and can only be performed on the CPU, GPU and DSP, respectively; see also [0054]: In one embodiment, executable codes for the multiple processing tasks are specifically compiled to generate processor-specific instructions to optimize that processing task on that specific processor); 
one or more general purpose processors in communication with the data transmission network (see Fig. 1 – CPU); 
a controller coupled to the data transmission network, the controller configured to:
determine that a data stream, received from the data transmission network, requires processing according to one or more required data processing operations (see Fig. 9 steps 110-111 and [0058]: At least one processing task is provided, in operation 110. In operation 111, an operation setting (i.e. required data processing operations) is selected; see also steps 120-121 in Fig. 10 and [0060]: selecting an operating setting and providing a process); 
identify at least one required data processing configuration corresponding to the one or more required data processing operations (see step 122 in Fig. 10 and [0060]: When a processing task will need to performed (121), the process redistribution will look up processor profile matrices to determine the best processor(s) for a particular task according to the operation setting (122); see also [0063]: FIG. 11 illustrates a method to dynamically redistribute processing tasks between multiple processors to achieve a low power setting (i.e. required data processing configuration). A processing task is provided, in operation 130. In operation 131, a low power consumption setting is selected either by the user or by the system); 
select at least one designated processor from the one or more specific purpose processors and the one or more general purpose processors (see [0059]: The redistribution process switches the processing tasks typically between general purpose and special purpose processing units. For example, the redistribution switches a graphics task between a GPU and a CPU or a DSP based on a predetermined setting; [0064]: the system selects the processor providing the best performance for the processing task with the information given), wherein the at least one designated processor is selected according to: 
a corresponding hardware configuration of the one or more specific purpose processors being associated with the at least one required data processing configuration (see [0052]: Different processors might be optimized with different sets of instructions, thus a process would be best optimized if compiled for that particular processor. For example, a graphics rendering process is normally compiled to run on a GPU, which can handle parallel graphics processing and thus optimally compiled with parallel processing); 
route the data stream to the at least one designated specific purpose processor (see steps 123-124 in Fig. 10 and [0061]: run the executable code of the processing task on the best processor selected).
However, the Miller reference does not explicitly disclose a system wherein corresponding hardware configuration of the one or more specific purpose processors is re-configurable to other hardware configurations associated with other data processing operations. 
In the same field of endeavor, Smith teaches a system in accordance with the present invention, the system wherein the corresponding hardware configuration of the one or more specific purpose processors is re-configurable to other hardware configurations associated with other data processing operations (see at least [0027]: when an interrupt 140 is applied to the control macro 120, the control macro 120 and control RAM 125 cause the MUX 130 to select one of the stored configurations and apply the selected configuration to the FPGA unit 10 in order to program the signal routing and/or logic partitioning of FPGA unit 10 in a predefined manner … In this manner, implementations of the invention provide a system and method for dynamically sharing the FPGA resources that can over time be tuned to the algorithm being executed by an array of processors; see [0036]: At step 325, the operating system determines whether the configuration of the FPGA unit needs to be changed based upon the interrupt … if a change in configuration is necessary, then at step 330 the control system (e.g., control system 115) reprograms the FPGA unit according to the interrupt (e.g., as described above with respect to FIGS. 8-11). This may include, for example, downloading the selected configuration bitstream into the FPGA unit for programming the I/O pins, logic, and routing used by each processor). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hardware configuration of the system of Miller to include the microprocessor architecture of Smith comprising one or more FPGA processors, wherein the FPGA processors have a corresponding hardware configuration that is re-configurable to other hardware configurations associated with other data processing operations. Incorporating specific purpose processors, such as the FPGA processor of Smith into the system of Miller will present several advantages, namely increase the efficiency of data handling of complex tasks compared to general purpose processor-based solutions and the ability the easily change its functionality and be reprogrammed as needed.

Regarding claim 2, Miller in view of Smith is applied as disclosed in claim 1 examined above. The combination of Miller and Smith teaches a method comprising a controller configured to determine that a data stream, received from the data transmission network, requires processing according to one or more required data processing operations. Furthermore, Miller teaches a method in accordance with the present invention, the method wherein the required data processing operation comprises a plurality of sub-data processing operations (see [0060]: Furthermore, a processing task can be split up into various sections, for example, in parallel processing mode, and each section can be performed on same or different best processor).

	Regarding claim 3, Miller in view of Smith teaches the limitations of claim 1 as examined above. The combination of Miller and Smith teaches a system comprising one or more specific purpose processors in communication with a data transmission network. Furthermore, Smith teaches a system wherein the hardware configuration of the at least one designated processor is re-configured to implement the at least one required data processing configuration (see at least [0004]: Thus, a same FPGA can be alternately programmed to selectively perform the function of many different logic circuits; see also [0033]: Accordingly, embodiments of the invention provide the ability to partially reconfigure the FPGA unit 10 by programming only the FPGA resources that need to be changed instead of programming the entirety of the FPGA resources), wherein the at least one designated processor is a specific purpose processor (see Fig. 1 item 10: the FPGA unit 10). 

Regarding claim 4, Miller in view of Smith is applied as disclosed in claim 3 examined above. The combination of Miller and Smith teaches a system wherein the hardware configuration of the at least one specific purpose processor is re-configured to implement the at least one data processing configuration. Smith further teaches a system wherein the hardware configuration in the at least one designated processor is re-configured in response to receiving configuration instructions in respect of the at least one required data processing configuration (see [0027]: when an interrupt 140 is applied to the control macro 120, the control macro 120 and control RAM 125 cause the MUX 130 to select one of the stored configurations and apply the selected configuration to the FPGA unit 10 in order to program the signal routing and/or logic partitioning of FPGA unit 10 in a predefined manner. For example, in embodiments, the interrupt 140 causes the control macro 120 and control RAM 125 to drive a select bus 145 that is connected to the MUX 130 and which causes the MUX 130 to load the next configuration into the FPGA unit 10).

Regarding claim 5, Miller in view of Smith is applied as disclosed in claim 4 examined above. The combination of Miller and Smith teaches a system wherein the hardware configuration in the at least one specific purpose processor is re-configured in response to receiving configuration instructions in respect of the at least one data processing configuration. Miller  further teaches a system wherein the controller is configured to transmit the configuration instructions to the at least one designated processor (see [0062]: these processing tasks can be automatically and dynamically redistributed based on measurements of one or more of temperature(s) in or around the system, power levels being used, the state of power supplies (e.g. state of a battery's charge level), processing state of a subsystem (e.g. the processing load, measured as a percentage of maximum usage on the subsystem), etc.). 

Regarding claim 6, Miller in view of Smith is applied as disclosed in claim 4 examined above. The combination of Miller and Smith further teaches a method wherein the configuration instructions are stored on the one or more general purpose processors (Miller – see [0051]: profile matrices can be stored in a non-volatile memory), and the controller is further configured to:
retrieve the configuration instructions (Miller - see [0060]: look up processor profile matrices) from the one or more general purpose processors and transmit the configuration instructions to the at least one designated processor (see [0010]: A setting, or other information, of a data processing system is selected or determined... The setting or other information used in determining how to redistribute processes may include load balancing criterion, which can directly or indirectly affect the power or performance.  Then the computational processes of the data processing system are redistributed between the subsystems, e.g. processing units, of the data processing system based on the setting or other information used in determining how to redistribute processes).

Regarding claim 10, Miller in view of Smith teaches the limitations of claim 1 examined above. The combination of Miller and Smith further teaches a system in accordance with the present invention wherein the at least one specific purpose processor is a field programmable gate array (FPGA) (Smith - Fig. 1 item 10: the FPGA unit 10). 

Regarding claim 11, Miller teaches a method for processing data streams, comprising:
determining that a data stream, received from the data transmission network, requires processing according to one or more required data processing operations (see Fig. 9 steps 110-111 and [0058]: At least one processing task is provided, in operation 110. In operation 111, an operation setting (i.e. required data processing operations) is selected; see also steps 120-121 in Fig. 10 and [0060]: selecting an operating setting and providing a process); 
identifying at least one required data processing configuration corresponding to the one or more required data processing operations (see step 122 in Fig. 10 and [0060]: When a processing task will need to performed (121), the process redistribution will look up processor profile matrices to determine the best processor(s) for a particular task according to the operation setting (122); see also [0063]: FIG. 11 illustrates a method to dynamically redistribute processing tasks between multiple processors to achieve a low power setting (i.e. required data processing configuration). A processing task is provided, in operation 130. In operation 131, a low power consumption setting is selected either by the user or by the system); 
selecting at least one designated processor from the one or more specific purpose processors, each of the one or more specific purpose processors having  a corresponding hardware configuration for executing at least one data processing operation (see [0032]: Some processing tasks, including computational processes, are CPU-specific, GPU-specific, and DSP-specific, and can only be performed on the CPU, GPU and DSP, respectively; see also [0054]: In one embodiment, executable codes for the multiple processing tasks are specifically compiled to generate processor-specific instructions to optimize that processing task on that specific processor), and one or more general purpose processors (see Fig. 1 – CPU) in communication with the data transmission network (see [0059]: The redistribution process switches the processing tasks typically between general purpose and special purpose processing units. For example, the redistribution switches a graphics task between a GPU and a CPU or a DSP based on a predetermined setting; [0064]: the system selects the processor providing the best performance for the processing task with the information given), wherein the at least one designated processor is selected according to: 
a corresponding hardware configuration of the one or more specific purpose processors being associated with the at least one required data processing configuration (see [0052]: Different processors might be optimized with different sets of instructions, thus a process would be best optimized if compiled for that particular processor. For example, a graphics rendering process is normally compiled to run on a GPU, which can handle parallel graphics processing and thus optimally compiled with parallel processing); 
routing the data stream to the at least one designated specific purpose processor (see steps 123-124 in Fig. 10 and [0061]: run the executable code of the processing task on the best processor selected).
However, the Miller reference does not explicitly disclose a system wherein corresponding hardware configuration of the one or more specific purpose processors is re-configurable to other hardware configurations associated with other data processing operations. 
In the same field of endeavor, Smith teaches a system in accordance with the present invention, the system wherein the corresponding hardware configuration of the one or more specific purpose processors is re-configurable to other hardware configurations associated with other data processing operations (see at least [0027]: when an interrupt 140 is applied to the control macro 120, the control macro 120 and control RAM 125 cause the MUX 130 to select one of the stored configurations and apply the selected configuration to the FPGA unit 10 in order to program the signal routing and/or logic partitioning of FPGA unit 10 in a predefined manner … In this manner, implementations of the invention provide a system and method for dynamically sharing the FPGA resources that can over time be tuned to the algorithm being executed by an array of processors; see [0036]: At step 325, the operating system determines whether the configuration of the FPGA unit needs to be changed based upon the interrupt … if a change in configuration is necessary, then at step 330 the control system (e.g., control system 115) reprograms the FPGA unit according to the interrupt (e.g., as described above with respect to FIGS. 8-11). This may include, for example, downloading the selected configuration bitstream into the FPGA unit for programming the I/O pins, logic, and routing used by each processor). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hardware configuration of the system of Miller to include the microprocessor architecture of Smith comprising one or more FPGA processors, wherein the FPGA processors have a corresponding hardware configuration that is re-configurable to other hardware configurations associated with other data processing operations. Incorporating specific purpose processors, such as the FPGA processor of Smith into the system of Miller will present several advantages, namely increase the efficiency of data handling of complex tasks compared to general purpose processor-based solutions and the ability the easily change its functionality and be reprogrammed as needed.

Regarding claim 12, it teaches the limitations of claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 13, it teaches the limitations of claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 14, it teaches the limitations of claim 4 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 15, it teaches the limitations of claim 5 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 16, it teaches the limitations of claim 6 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 20, it teaches the limitations of claim 10 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 21, Miller teaches a controller configurable to: 
determine that a data stream, received from the data transmission network, requires processing according to one or more required data processing operations (see Fig. 9 steps 110-111 and [0058]: At least one processing task is provided, in operation 110. In operation 111, an operation setting (i.e. required data processing operations) is selected; see also steps 120-121 in Fig. 10 and [0060]: selecting an operating setting and providing a process); 
identify at least one required data processing configuration corresponding to the one or more required data processing operations (see step 122 in Fig. 10 and [0060]: When a processing task will need to performed (121), the process redistribution will look up processor profile matrices to determine the best processor(s) for a particular task according to the operation setting (122); see also [0063]: FIG. 11 illustrates a method to dynamically redistribute processing tasks between multiple processors to achieve a low power setting (i.e. required data processing configuration). A processing task is provided, in operation 130. In operation 131, a low power consumption setting is selected either by the user or by the system); 
select at least one designated processor from the one or more specific purpose processors, each of the one or more specific purpose processors having  a corresponding hardware configuration for executing at least one data processing operation (see [0032]: Some processing tasks, including computational processes, are CPU-specific, GPU-specific, and DSP-specific, and can only be performed on the CPU, GPU and DSP, respectively; see also [0054]: In one embodiment, executable codes for the multiple processing tasks are specifically compiled to generate processor-specific instructions to optimize that processing task on that specific processor), and one or more general purpose processors (see Fig. 1 – CPU) in communication with the data transmission network (see [0059]: The redistribution process switches the processing tasks typically between general purpose and special purpose processing units. For example, the redistribution switches a graphics task between a GPU and a CPU or a DSP based on a predetermined setting; [0064]: the system selects the processor providing the best performance for the processing task with the information given), wherein the at least one designated processor is selected according to: 
a corresponding hardware configuration of the one or more specific purpose processors being associated with the at least one required data processing configuration (see [0052]: Different processors might be optimized with different sets of instructions, thus a process would be best optimized if compiled for that particular processor. For example, a graphics rendering process is normally compiled to run on a GPU, which can handle parallel graphics processing and thus optimally compiled with parallel processing); 
route the data stream to the at least one designated specific purpose processor (see steps 123-124 in Fig. 10 and [0061]: run the executable code of the processing task on the best processor selected).
However, the Miller reference does not explicitly disclose a system wherein corresponding hardware configuration of the one or more specific purpose processors is re-configurable to other hardware configurations associated with other data processing operations. 
In the same field of endeavor, Smith teaches a system in accordance with the present invention, the system wherein the corresponding hardware configuration of the one or more specific purpose processors is re-configurable to other hardware configurations associated with other data processing operations (see at least [0027]: when an interrupt 140 is applied to the control macro 120, the control macro 120 and control RAM 125 cause the MUX 130 to select one of the stored configurations and apply the selected configuration to the FPGA unit 10 in order to program the signal routing and/or logic partitioning of FPGA unit 10 in a predefined manner … In this manner, implementations of the invention provide a system and method for dynamically sharing the FPGA resources that can over time be tuned to the algorithm being executed by an array of processors; see [0036]: At step 325, the operating system determines whether the configuration of the FPGA unit needs to be changed based upon the interrupt … if a change in configuration is necessary, then at step 330 the control system (e.g., control system 115) reprograms the FPGA unit according to the interrupt (e.g., as described above with respect to FIGS. 8-11). This may include, for example, downloading the selected configuration bitstream into the FPGA unit for programming the I/O pins, logic, and routing used by each processor). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hardware configuration of the system of Miller to include the microprocessor architecture of Smith comprising one or more FPGA processors, wherein the FPGA processors have a corresponding hardware configuration that is re-configurable to other hardware configurations associated with other data processing operations. Incorporating specific purpose processors, such as the FPGA processor of Smith into the system of Miller will present several advantages, namely increase the efficiency of data handling of complex tasks compared to general purpose processor-based solutions and the ability the easily change its functionality and be reprogrammed as needed.

Regarding claim 22, Miller in view of Smith is applied as disclosed in claim 1 examined above. The combination of Miller and Smith teaches a method comprising selecting at least one designated processor from the one or more specific purpose processors and the one or more general purpose processors. Furthermore, Miller teaches a method wherein the at least one designated processor is further selected according to: 
- a frequency of the one or more required data processing operations (see [0064]: The system can retrieve information about how busy the processors are, and can use it as an additional input to the processor profile to further fine tune the performance determination process … For example, the actual power usage can be measured periodically to determine the history of the power usage. Typically, the system selects the processor providing the best performance for the processing task with the information given).

Regarding claims 23-24, they teach the limitations of claim 22 examined above. Therefore, the same rationale of rejection is applied.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 20090109230) hereinafter Miller in view of Smith et al. (US 20110307661) hereinafter Smith, in further view of Jagadeesh (US 20190166019).
Regarding claim 8, Miller in view of Smith is applied as disclosed in claim 1 examined above. The Miller-Smith combination teaches a system comprising a data source for transmitting a data stream to a data transmission network. Furthermore, Miller in view of Smith teaches a system wherein the data stream comprises a media stream (see [0047]: Exemplary processing tasks to be redistributed include … image processing, digital image processing or video image processing, such as image decoding, Bayer filtering, video decoding, image editing, image manipulation, image compression, feature extraction). However, Miller in view of Smith does not explicitly teach a system wherein the one or more data processing operations comprises at least one of: extracting a characteristic feature from the media stream, comparing one or more characteristic features extracted from one or more media streams to determine a synchronization error, and adjusting one or more media streams to compensate for the synchronization error.
In the same field of endeavor, Jagadeesh teaches a system in accordance with the present invention, the system configured to schedule at least one task, the system wherein the data processing operation comprises at least one of: extracting a characteristic feature from the media stream (see [0022, 40]: extracting the explicit constraint defined in the received request ... and generating a query based on the explicit constraint and/or the implicit constraint enables that implicit constraints, which were not explicitly mentioned by a user who sent the request, can be considered when processing the request).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Miller to include the system of Jagadeesh such that the data processing operations of the Miller-Smith combination comprise extracting a characteristic feature of the media stream. Modifying Miller-Smith in view of Jagadeesh would yield to several advantages, namely improving overall processing efficiency of the received requests and ensuring that the task scheduled, the resources provisioned, and the services provided by the processing unit complies with the requirements of the query that is generated by the query creation unit based on the explicit and implicit constraints.
	
Regarding claim 18, it teaches the limitations of claim 8 examined above. Therefore, the same rationale of rejection is applied.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454     

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454